The principal question involved in this case was settled in the recent and well-considered case of Chandler v. Coe, 54 N.H. 561, where it was held that an undisclosed principal is liable to be sued and entitled to sue upon an express verbal contract, and also upon a simple written contract not under seal (but not upon a negotiable instrument), made by his agent for him in the agent's name. The contract with Wells being one entire contract, it follows that Bryant and Cummings must join in bringing the suit. The amendment joining Cummings as co-plaintiff was clearly admissible. Gen. Stats., ch. 207, sec. 16; Pitkin v. Roby, 43 N.H. 138. The terms to be imposed must be settled in the court below.
Case discharged.